*321ORDER
HARRIS L. HARTZ, Circuit Judge.
William L. Echols filed a complaint of attorney misconduct in the United States District Court for the District of Utah. The district court dismissed the complaint. Mr. Echols has filed a notice of appeal from that decision.
This court has held that “[a] private citizen does not have standing to initiate or maintain a disciplinary proceeding, or to appeal if a court declines to discipline an attorney.” In re Lynn, 505 F.3d 1323, 1324 (10th Cir.2007). Because Mr. Echols lacks standing to challenge on appeal the dismissal of his attorney-misconduct complaint, this appeal is DISMISSED. The pending “Appellant’s Application For Relief’ is also DISMISSED.